Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 3.2 Bylaws BYLAWS OF MATTMAR MINERALS, INC. ARTICLE I OFFICES Section 1. Principal Office. The principal business office of MATTMAR MINERALS, INC., (the Corporation) shall be at such location as the Board of Directors of the Corporation (the Board) shall, from time to time, designate. Section 2. Other Offices . The Corporation may also have offices at such other places, both within and without the State of Delaware, as the Board of Directors of the Corporation (the Board) may from time to time determine or the business of the Corporation may require. ARTICLE II MEETINGS OF STOCKHOLDERS Section 1. Place of Meetings. Meetings of stockholders for all purposes may be held at such time and place, within or without the State of Delaware, as shall be stated in the notice of the meeting or in a duly executed waiver of notice thereof. Section 2. Annual Meeting . An annual meeting of stockholders, commencing with the year of incorporation, shall be held each year on such date and at such time as shall be designated from time to time by the Board and stated in the notice of the meeting or in a duly executed waiver of notice of such meeting. At such meetings, the stockholders shall elect the members of the Board and transact such other business as may properly be brought before the meeting. Section 3. List of Stockholders . At least ten (10) days before each meeting of the stockholders, a complete list of stockholders entitled to vote at said meeting or any adjournment thereof, arranged in alphabetical order with the address of and the number of voting shares held by each, shall be prepared by the officer or agent having charge of the stock transfer books. Such list, for a period of ten (10) days prior to such meeting, shall be kept on file at the registered office or principal place of business of the Corporation and shall be subject to inspection by any stockholder at any time during usual business hours. Such list shall be produced and kept open at the time and place of the meeting during the whole time thereof, and shall be subject to the inspection of any stockholder who may be present. Section 4. Special Meetings .
